Citation Nr: 0601585	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a pulmonary disability to 
include tuberculosis.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel








INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 25, 1945 to May 20, 1945.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision of the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1. An unappealed rating decision in June 1971 denied service 
connection for pulmonary tuberculosis (PTB) with bronchitis 
essentially on the basis that such disability was not 
manifested in service or related to service.

2. Evidence received since the June 1971 rating decision does 
not tend to show that the veteran's pulmonary disability, 
however diagnosed, is related to his recognized service, does 
not relate to an unestablished fact necessary to substantiate 
the claim seeking service connection for pulmonary 
disability, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the June 1971 rating decision is not 
new and material, and the claim of service connection for 
pulmonary disability to include tuberculosis may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A June 2002 letter 
explained the evidence necessary to substantiate his claim, 
the evidence that VA was responsible for providing, the 
evidence that he was responsible for providing and the need 
to submit new and material evidence.  A letter in June 2003 
explained what the evidence must show to substantiate his 
claim for service connection for pulmonary disability to 
include tuberculosis and informed him that VA would make 
reasonable efforts to help him obtain medical records, 
employment records or records from other federal agencies but 
that it was still his responsibility to make sure VA received 
relevant records.  The letter also instructed him that since 
his claim for service connection for pulmonary disability had 
been subject to a previous final denial, in order for him to 
reopen his claim, he needed to submit new and material 
evidence.  The September 2002 rating decision and a March 
2004 statement of the case (SOC) explained what the evidence 
showed and why his claim was denied and provided the text of 
applicable regulations, including the regulations pertaining 
to the VCAA (and specifically including the revised 
definition of new and material evidence, which applies in the 
instant case and (at p. 11) that the veteran should be 
advised to submit any evidence in his possession pertaining 
to the claim).  

In conjunction with advising the appellant of what the 
evidence needed to show to substantiate his claim, the 
November 2003 letter also specifically asked him to submit or 
identify (for VA to obtain) any additional evidence that 
would qualify as new and material.  While complete VCAA 
notice was not given prior to the rating decision on appeal, 
the appellant has had sufficient opportunity to respond after 
complete notice was given, and the claim was readjudicated 
after complete VCAA notice was given.  He is not prejudiced 
by any notice timing deficiency because any such deficiency 
early in the process was cured by his having a full 
opportunity to fully participate in the adjudication/appeals 
process after notice was given.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  The appellant has not identified any additional 
evidence pertinent to his claim.  Notably, the duty to assist 
by arranging for a VA examination or obtaining a medical 
opinion does not attach until a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  VA has met its 
assistance obligations.  The appellant is not prejudiced by 
the Board's proceeding with appellate review.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II. Factual Background

The veteran's initial claim of service connection for 
pulmonary disability was received by the RO in February 1971.  
In a June 1971 rating decision, the RO denied service 
connection for pulmonary tuberculosis with bronchitis, 
essentially finding that it was not present in service, was 
not caused or aggravated by service and was not diagnosed (by 
approved methods) within the three-year post-discharge 
presumptive period for tuberculosis as a chronic disease .  
He did not appeal this decision, and it became final.

The evidence of record in June 1971 included a service 
department certification of the veteran's active service, 
which reflects that his only recognized active service was 
recognized guerilla service from February 25, 1945 to May 20, 
1945, and that he was not a prisoner of war (POW).  The 
veteran's service medical records show treatment during 
service, but are negative for diagnosis, complaints, clinical 
findings, or treatment related to or associated with a 
pulmonary disability.  An April 1945 medical record shows 
that the veteran had a normal lung exam.

Post-service medical evidence includes a report of a February 
1971 examination of the veteran by Dr. L., showing a 
diagnosis of chronic bronchitis; noting that the veteran's 
"lungs are clear with increased broncho-vascular;" and 
stating that the veteran has suffered from bronchial asthma 
for years.  A March 1971 chest film showed the veteran's lung 
fields were "essentially clear."  In April 1971, Dr. D. 
certified that she had treated the veteran for PTB since June 
1948.  A sworn affidavit from Mr. S. states that from March 
1948 to February 1949 he treated the veteran with herbs and 
roots because the veteran was spitting up blood.  

The file is negative for evidence of a diagnosis (by approved 
methods) of PTB.

In May 2002, the veteran submitted the current claim to 
reopen.

Evidence received subsequent to the June 1971 rating decision 
includes:

*	Clinical records from the President Ramon Magsaysay 
Memorial Hospital dated from August 1997 to December 
1997 that reveal diagnosis of, and treatment for, Koch's 
pulmonary class III and pneumonia, first diagnosed in 
August 1997.

*	An April 2002 medical certificate from Dr. D. of Rural 
Health Unit II stating that since 2000 the veteran has 
been treated by him for hypertension.  
*	An April 2002 medical certificate from Dr. S. informing 
that from August 7, 1997 to August 12, 1997 the veteran 
was treated at President Ramon Magsaysay Memorial 
Hospital for Koch's pulmonary class III and pneumonia.

*	A November 2002 letter from the veteran stating that he 
was a POW and had suffered from dietary deficiencies, 
malaria, and dysentery in service.

*	A July 2003 medical certificate from Dr. E. that in July 
2003 the veteran was under his care for various 
conditions, including acute bronchitis.

*	A July 2003 statement from the veteran that he believed 
his medical problems arose in service because he had 
malaria and dysentery therein.

*	A July 2003 letter from the veteran stating he was a POW 
in April 1942 and that he suffered from malaria and 
dysentery from April to July 1942.

*	A May 2004 statement from the veteran regarding the 
conditions of his military service.

*	A July 2004 Zambales Doctors' Clinic X-ray report 
showing that the veteran had clear lung fields.

*	A July 2004 statement by the veteran regarding his POW 
status and health conditions.

*	An August 2004 submission by the veteran of official 
Philippine clearances certifying that his disabilities 
did not result from misconduct.

III. Law and Regulations

As noted above, the appellant's claim of service connection 
for pulmonary disability was denied in June 1971.  He was 
properly notified of that decision and of his appellate 
rights, and he did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in May 
2002), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, 
resolving all reasonable doubt in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV. Analysis

At the outset, it is noteworthy that the RO had adjudicated 
the veteran's claim seeking service connection for PTB 
according him the benefit of the presumptive provisions 
pertaining to certain chronic diseases, including 
tuberculosis.  However, the 38 C.F.R. § 3.309(a) chronic 
disease presumptions do not attach unless the veteran had 90 
days or more of active wartime (or peacetime post-December 
31, 1946) service.  In the instant case, the veteran did not 
have 90 days of active service, and the chronic disease 
presumptions do not apply.  Furthermore, more recently the 
veteran has been alleging that he was a POW (apparently in 
the mistaken belief that this would afford him legal 
presumptions of service connection for his pulmonary 
disability).  While he has not specifically asserted that he 
was a POW while in the service of the United States Armed 
Forces (as would be necessary to establish service connection 
based on POW-related presumptive provisions), that is a moot 
point, as tuberculosis/PTB is not listed among the diseases 
which may be service connected on a presumptive basis if 
manifested in former POWs.  See 38 C.F.R. § 3.309(c).  

The RO denied service connection for PTB in June 1971 based 
on a finding that there was no medical evidence that the 
veteran had PTB or bronchitis in service (and essentially 
that such disability(ies) were not shown to be related to 
service.  For "new" evidence to be material in such 
circumstances, it would have to tend to show that the veteran 
has a pulmonary disability that is related to his active 
service.

Medical evidence from the President Ramon Magsaysay Memorial 
Hospital is "new" in that the RO did not have it to review 
when issuing its June 1971 decision.  However, it only 
reports that Koch's pulmonary was diagnosed, but does not 
tend to show that it became manifest in (or is related to) 
service or within the three year presumptive period.  Hence, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not material.  

Similarly, medical evidence from rural health unit officials 
is "new," but is not material because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
The April 2002 medical certificate stating the veteran has 
been treated for hypertension is not material because it 
discusses a different diagnosis than that at issue in the 
instant claim.  The July 2003 medical certificate does state 
that was being treated for acute bronchitis; however, it does 
not tend to relate the disability to the veteran's service 
and does not pertain to an unestablished fact necessary to 
substantiate the claim.  

The July 2004 radiologic report finding clear lung fields is 
"new," but to the extent it is relevant, weighs against 
(not for) the veteran's.  
The veteran's statements received in November 2002, July 
2003, May 2004, July 2004, and August 2004 are "new" since 
the RO did not have them when making its decision in 1971.  
However, the veteran's statements that he was a POW and that 
he suffered from malaria and dysentery while in service are 
not material for several reasons.  As was noted, the 
disabilities at issue not POW related conditions that are 
subject to presumptive service connection.  38 C.F.R. 
§ 3.309(c).  Furthermore, the veteran's contentions that his 
current disabilities arise from service because he had 
malaria and dysentery therein are not competent evidence, as 
he is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's statements and certificates 
demonstrating that his disabilities did not result from 
misconduct are also not probative as misconduct was not a 
factor in the previous denial of the claim.  

No additional competent evidence received since the June 1971 
rating decision bears directly and substantially upon the 
specific matter at hand, i.e., whether the veteran's 
pulmonary disability, tuberculosis or other, is related to 
his active service.  Hence, no additional evidence received 
relates to an unestablished fact necessary to substantiate 
the claim or raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence received 
since the June 1971 rating decision is not new and material, 
and the claim seeking service connection for pulmonary 
disability, to include tuberculosis, may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
pulmonary disability including tuberculosis is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


